Citation Nr: 0301334	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  95-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a 
psychiatric disorder, encompassing depression and anxiety, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for a 
left forearm scar.

3.  Entitlement to an increased evaluation for partial 
paralysis of the left ulnar nerve, with muscle hernia 
secondary to residuals of a gunshot wound, currently 
evaluated as 30 percent disabling.

4.  Entitlement to a total disability evaluation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1953 and from March 1954 to May 1955 and was a 
prisoner of war of the government of North Korea from 
April 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in September 1994 and November 1996.  The Board remanded 
this case back to the RO for further development in 
January 1999, and the case has since been returned to the 
Board.

At the time of the Board's January 1999 remand, the claim 
of entitlement to an increased evaluation for partial 
paralysis of the left ulnar nerve, with muscle hernia 
secondary to residuals of a gunshot wound also encompassed 
a left forearm scar.  In July 1999, the RO assigned a 
separate zero percent evaluation for this scar.  As such, 
both the 30 percent evaluation for partial paralysis of 
the left ulnar nerve and the zero percent evaluation for a 
left forearm scar are at issue on appeal and will be 
addressed in this decision.

The issues of entitlement to an increased evaluation for 
partial paralysis of the left ulnar nerve, with muscle 
hernia secondary to residuals of a gunshot wound, and 
entitlement to TDIU will be addressed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected psychiatric disorder 
is not productive of more than definite social and 
industrial impairment; while he has reported suicidal 
thoughts on several occasions, his disorder is not 
productive of such symptoms as a flattened affect, panic 
attacks more than once a week, and difficulty in 
understanding complex commands.

3.  The veteran's left forearm scar has been shown to be 
productive of tenderness upon objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a psychiatric disorder, encompassing depression and 
anxiety, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9434 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).

2.  The criteria for an initial 10 percent evaluation for 
a left forearm scar have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 7803-
7805 (2002); 67 Fed. Reg. 49590 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a 
September 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claims, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board is aware that the issue of entitlement to an 
initial compensable evaluation for a left forearm scar was 
not specifically addressed in the September 2002 
Supplemental Statement of the Case.  However, given the 
disposition of this claim by the Board, described below, 
the Board's adjudication of this claim at this time should 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

III.  Entitlement to an increased evaluation for a 
psychiatric disorder

In a March 1956 rating decision, the New York, New York 
VARO initially granted service connection for an anxiety 
psychoneurosis on the basis of psychiatric treatment 
during service.  A 10 percent evaluation was assigned, 
effective from June 1955.

During his June 1994 VA psychiatric examination, the 
veteran reported increased anxiety, with depression and 
hand tremors.  He also described sad and depressive 
periods with suicidal ideation.  Upon examination, the 
veteran's mood was slightly anxious, and his affect was 
constricted.  His attention and concentration were good, 
and his speech was coherent.  He was not hallucinating and 
was not suicidal or homicidal.  Insight, judgment, and 
impulse control were all described as good.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified, 
and a Global Assessment of Functioning (GAF) score of 60 
was assigned.   

A February 1995 VA outpatient treatment record reflects 
that the veteran had a depressed and mildly anxious 
affect, a depressed mood, and poor judgment and insight.  
Also, in June 1995, his affect was noted to be 
constricted.

The veteran described himself as "a hermit" during his 
October 1995 VA hearing and noted that he had problems 
with his relationship with his wife.

In November 1995, the veteran underwent a second VA 
psychiatric examination, during which he indicated that he 
preferred being isolated and, consequently, had 
relationship problems with his wife.  Upon examination, 
the veteran had adequate personal hygiene.  The only 
mannerisms noted by the examiner were slight tremors of 
both hands.  The veteran was alert and coherent in his 
answers.  There was no evidence of delusions, 
hallucinations, or overt suicidal or homicidal ideations.  
The underlying tone was noted to be depressive, rather 
than anxiety-related.  Current symptoms included lack of 
interest in usual activities, avoidance and isolation from 
others, lack of participation in outside activities, and 
"multiple somatic complaints."  The veteran's affect was 
noted to be adequate to the emotional content, but his 
mood was mildly depressed.  Judgment was adequate, and 
insight was superficial.  No deficits were noted in terms 
of orientation, memory, and intellectual functioning.  An 
Axis I diagnosis of depression, not otherwise specified 
and with anxiety, was rendered, and a GAF score of 60 was 
assigned.  The examiner further noted that, while service 
connection had been granted for anxiety, the veteran's 
condition tended more to be characterized as depression.  

In light of the November 1995 examination findings, the 
RO, in a December 1995 rating decision, recharacterized 
the veteran's psychiatric disorder as depression, not 
otherwise specified and with anxiety, and increased the 
evaluation to 30 percent, effective from June 1993.  This 
evaluation has since remained in effect and is at issue in 
this case.  

During his February 1999 VA psychiatric examination, the 
veteran reported being very antisocial and finding "no 
interest in anything."  The examination revealed his mood 
to be slightly depressed and somewhat guarded, with a 
constricted affect.  Attention, concentration, and memory 
were good, and the veteran's speech was clear and 
coherent.  There was no indication of hallucinations or 
suicidal or homicidal ideation.  Insight and judgment were 
fair, and the veteran exhibited good impulse control.  The 
Axis I diagnosis was dysthymia, and a GAF score of 70 was 
assigned.  The examiner noted that the assigned GAF score 
contemplated mild symptoms and that the veteran's response 
to psychiatric treatment had been good.  

The veteran underwent a further VA psychiatric examination 
in July 2002, during which he reported nightmares and a 
tendency to react angrily.  He noted that he had 
verbalized some suicidal thoughts on occasion but had 
never made any suicidal attempts or gestures.  He was not 
homicidal and had no delusions or hallucinations.  His 
affect was "fairly" adequate, and his mood was basically 
depressed.  While the veteran's memory was adequate, he 
complained of forgetting a lot of things.  Judgment was 
fair, and insight was superficial.  The examiner diagnosed 
dysthymia and assigned a GAF score of 60.  In summary, the 
examiner noted that the veteran had a moderate degree of 
disability in terms of social and occupational functioning 
and that there was no confirmation that this disability 
would preclude working.

During the pendency of this appeal, the regulations 
governing the evaluation of psychiatric disorders have 
been substantially revised.  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a 
subsequent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective 
date of the regulatory change.  However, the Board may 
apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
1999).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996), in effect through November 6, 1996 and 
applicable in this case under Karnas,, a 30 percent 
evaluation contemplated dysthymia, adjustment disorder 
with depressed mood, or major depression without 
melancholia productive of definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with the psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation under the old criteria of 
Diagnostic Code 9411 was warranted for situations where 
the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment. 

A 100 percent evaluation was in order in cases where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or a demonstrable 
inability to obtain or retain employment.  The Court has 
held that the latter criteria present three independent 
bases for a grant of a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2002), a 30 percent evaluation 
contemplates depression productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, or recent 
events).

A 50 percent disability evaluation encompasses depression 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
depression manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name.

The Board has considered the veteran's disorder under both 
sets of criteria.  However, the evidence of record does 
not reflect that the symptoms required for an initial 
evaluation in excess of 30 percent for the veteran's 
disorder under the old criteria of Diagnostic Code 9405 
have been shown in this case.  In terms of the old 
criteria, the Board simply does not find any evidence of 
considerable psychiatric impairment.  The Board is aware 
that the veteran has not been assigned any GAF scores 
below 60, which, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), signifies only 
moderate overall symptomatology.  Moreover, the veteran's 
July 2002 VA examination revealed only a moderate degree 
of disability in terms of social and occupational 
functioning.  In short, there is no basis for concluding 
that the veteran's psychiatric disorder produces more than 
"definite" social and industrial impairment.

The Board has therefore considered the revised criteria of 
Diagnostic Code 9434.  In this regard, the Board is aware 
that the veteran has reported suicidal thoughts at several 
times during the pendency of this appeal, but he has never 
indicated any intention or plan of action based on those 
thoughts.  The other symptoms listed in the revised 
criteria for a 50 percent evaluation, including a 
flattened affect, panic attacks more than once a week, and 
difficulty in understanding complex commands, simply have 
not been shown in this case, and there is no evidence 
indicating that the veteran's psychiatric impairment, in 
and of itself, results in the degree of social and 
occupational impairment contemplated by a 50 percent 
evaluation.    

As neither set of criteria for an evaluation in excess of 
30 percent for a psychiatric disorder has been met in this 
case, the preponderance of the evidence is against the 
veteran's claim for this benefit, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 
 
IV.  Entitlement to an initial compensable evaluation for 
a left forearm scar

In a July 1999 rating decision, the RO granted service 
connection for a left forearm scar as separate from his 
underlying and service-connected left upper extremity 
disorder.  A zero percent evaluation was assigned, 
effective from June 1998.  This evaluation has since 
remained in effect and is at issue in this case.  

The RO based the zero percent evaluation on the results of 
a March 1999 VA scars examination, during which the 
veteran reported no pain in the scar area.  The 
examination revealed the scar to be thirteen centimeters 
long and one millimeter to one centimeter wide.  This scar 
was noted to be tender to palpation, with a normal 
texture.  There was no evidence of adhesions, ulcerations 
or breakdown of the skin, loss of subcutaneous tissue, 
inflammation, edema, or keloid formation.  The scar was 
described as mildly cosmetically disfiguring and not 
productive of limitation of function.  

A VA muscles examination, also conducted in March 1999, 
revealed a muscle hernia about the scar on the left 
forearm and no tenderness to palpation.

The veteran underwent a further VA muscles examination in 
May 2002.  This examination revealed an exit scar on the 
left medial forearm that was 14 centimeters long and two 
millimeters to three centimeters wide.  The scar was 
moderately tender to palpation, and adhesions were noted.  

In this case, the RO has evaluated the veteran's left 
forearm scar under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  The Board is aware that the provisions of 38 C.F.R. 
§ 4.118, concerning the evaluation of skin disorders, have 
recently been revised, and the veteran has not been 
notified of these new revisions to date.  See 67 Fed. Reg. 
49590 (2002).  However, the specific code sections 
relevant to the claim at hand (Diagnostic Codes 7803-7805) 
were not substantially altered, and the Board therefore 
finds that there will be no prejudice to the veteran as a 
result of not being notified of these provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.

Under Diagnostic Code 7805, the veteran's left forearm 
scar is for evaluation on the basis of limitation of 
function of the part affected.  However, in this case, the 
veteran's skin examinations have revealed no such 
limitation.  The veteran's left forearm scar has, however, 
been shown to be productive of tenderness upon objective 
demonstration.  Under Diagnostic Code 7804, a superficial 
scar that is tender and painful on objective demonstration 
warrants a 10 percent evaluation.  In view of this 
criteria, the Board finds that a 10 percent evaluation is 
warranted for the veteran's left forearm scar.

The Board would point out that a 10 percent evaluation is 
the maximum allowable under both Diagnostic Code 7804 and 
Diagnostic Code 7803, which concerns poorly nourished 
scars with repeated ulceration.  Therefore, a 10 percent 
initial evaluation, but not more, is warranted for the 
veteran's left forearm scar.  To this extent, the appeal 
is granted.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that the service-connected disabilities addressed 
in this decision have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002), which concern the assignment of 
extra-schedular evaluations in "exceptional" 
circumstances.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for a 
psychiatric disorder, encompassing depression and anxiety, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an initial 10 percent evaluation for a left 
forearm scar is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See generally Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

In the January 1999 remand, the Board directed the RO, in 
readjudicating the claim of entitlement to an increased 
evaluation for partial paralysis of the left ulnar nerve, 
with muscle hernia secondary to residuals of a gunshot 
wound, to consider whether a separate evaluation was 
warranted for loss of muscle mass of the left deltoid.  To 
date, however, the RO has made no such determination as to 
the question of a separate evaluation.  The Board lacks 
the authority to resolve this adjudication matter and, 
accordingly, must remand this case back to the RO.  

The determination of whether a separate evaluation is 
warranted for loss of muscle mass of the left deltoid 
could have a significant effect on the determination of 
the veteran's claim of entitlement to TDIU.  The Court has 
stated that two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO is requested to readjudicate the 
claim of entitlement to an increased 
evaluation for partial paralysis of the 
left ulnar nerve, with muscle hernia 
secondary to residuals of a gunshot 
wound, and specific consideration must 
be given to the question of whether a 
separate evaluation is warranted for 
loss of muscle mass of the left 
deltoid.  The RO should also reconsider 
the veteran's claim of entitlement to 
TDIU.  If the determination of any of 
these matters remains unfavorable to 
the veteran, he and his representative 
should be afforded a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence 
and argument on this matter.  See generally Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this REMAND, the 
Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome warranted in this 
case.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



